DETAILED ACTION
	This action is in response to the amendment filed on December 21, 2021. The specification and claims 1, 4 and 9 have been amended, claims 2 and 3 have been cancelled, and claims 10 and 11 have been added. Claims 1 and 4-11 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The replacement drawing sheets (3/11 and 4/11) were received on December 21, 2021.  These drawings are acceptable.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claims 1, 4-6, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0227524 A1 (Takahashi) in view of US 6,907,967 B1 (Kapaan).
Regarding claim 1, Takahashi discloses an electric clutch actuator (100, see Fig. 5 and paragraphs [0003]-[0006]) having an electric motor (102), a gear mechanism (103, 105, 106) and a spindle (107) which is coupled to the electric motor via the gear mechanism, wherein the spindle, the gear mechanism and the electric motor are received in a housing (101A) configured in one piece. The electric motor (102) of Takahashi is disposed in a cylindrical receptacle (101a) in the housing (101A).
Takahashi does not disclose that the motor has a stator which is fastened in the cylindrical receptacle and wherein the stator is adhesively bonded into the stator receptacle. 
Kapaan discloses an analogous electric brake actuator including an electric motor 3, gearing 22 and spindle 5 received in a one-piece cylindrical housing 1, wherein the motor has a stator 21 which is fastened in a cylindrical stator receptacle in the housing (see Fig. 1 and column 3, lines 10-11). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 
Regarding claim 4, note that Kapaan further discloses that the stator receptacle has a bottom in which a mounting opening (18) is provided which is configured concentrically with the stator receptacle.
Regarding claim 5, note that the gear mechanism (103, 105, 106) of Takahashi has a base plate (101C) which is inserted into an axial end of the housing (101A).
Regarding claim 6, the actuator of Takahashi includes a cover (101B) which closes the housing (101A) on an axial side, and the base plate (101C) is braced against the housing by the cover via bearing 114 as described paragraph [0007] lines 7-9.


Regarding claim 9, the person of ordinary skill would be reasonably expected to select a 12V or 24V stator as appropriate depending upon the available voltage source for powering the electric motor. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0227524 A1 (Takahashi) and US 6,907,967 B1 (Kapaan) as applied to claim 1 above and further in view of US 6,003,395 A (Rogg).
Neither Takahashi nor Kapaan disclose that the housing (101A) consists of an aluminium die-cast material. Rogg provides evidence that it was known before the effective filing date of the claimed invention to form actuator housings from die-cast aluminum (aluminium) material. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the housing of Takahashi from an aluminium die-cast material in view of the suggestion of Rogg that the use of this material enables the relatively low-cost mass production and assembly.

Allowable Subject Matter
Claims 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not disclose or render obvious the location of the rotation sensor as set forth in new claim 10, i.e. “disposed in a region of the mounting opening, the sensor being arranged on a circuit board fixedly connected to a holder.” While Takahashi discloses a rotation sensor 9 in Figs. 3 and 4 and sensors SA, SB in Figs. 6 and 7, these are not disposed in a region of the mounting opening and arranged on a circuit board fixedly connected to a holder. There is no apparent rationale for locating the sensor in the claimed location.

Response to Arguments
Applicant's arguments filed December 21, 2021 have been fully considered but they are not persuasive. 
Applicant argues on page 7 of the response filed December 21, 2021 that Kapaan “merely describes that the stator 21 is fixedly connected to the housing 1” and does not disclose the advantage of connecting the stator to the housing by means of adhesive bonding. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the person of ordinary skill would recognize the advantages .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2011/0194954 A1 discloses an electric pump unit having an electric motor 3 having a stator 22 fixed to an interior circumference of a motor housing by an adhesive as described in paragraph [0042] lines 7-9.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard W. Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RICHARD M LORENCE/Primary Examiner, Art Unit 3656